Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19        PageID.141   Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 SAUNTORE THOMAS, an individual

       Plaintiff,
 vs.
                                                     Case No. 19-cv-11550
 ENTERPRISE LEASING                                  Hon. Mark A. Goldsmith
 COMPANY OF DETROIT, LLC,                            Mag. Mona K. Majzoub

       Defendant.
 __________________________________________________________________
 DEBORAH GORDON LAW                     BUTZEL LONG, P.C.
 Deborah L. Gordon (P27058)             Carey A. DeWitt (P36718)
 Elizabeth Marzotto Taylor (P82061)     James S. Rosenfeld (P39434)
 Attorneys for Plaintiff                Attorneys for Defendant
 33 Bloomfield Hills Parkway, Suite 220 41000 Woodward Avenue
 Bloomfield Hills, Michigan 48304       Stoneridge West Building
 (248) 258-2500                         Bloomfield Hills, Michigan 48304
 dgordon@deborahgordonlaw.com           (248) 258-1616
 emarzottotaylor@deborahgordonlaw.com dewitt@butzel.com
                                        rosenfeld@butzel.com
 __________________________________________________________________

         PLAINTIFF’S AMENDED PRELIMINARY WITNESS AND
                         EXHIBIT LIST

       Plaintiff Sauntore Thomas, by and through his attorneys, Deborah Gordon

 Law, hereby submits his amended preliminary list of fact witnesses known to him

 who participated in, and who he anticipates may testify about, the events

 comprising his allegations in this case and which are otherwise relevant to this

 action; as well as his amended preliminary exhibit list.



                                           1
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19          PageID.142    Page 2 of 28




                           RESERVATION OF RIGHTS

       Plaintiff expressly reserves the right to supplement his Preliminary Witness

 List up to and including the date of the Joint Pretrial Statement is filed. As

 discovery has not concluded in this case, Plaintiff may not presently be able to

 fully to identify all of the witnesses he anticipates calling to testify at the time of

 trial. Plaintiff accordingly reserves the rights to supplement this Preliminary

 Witness List to name any fact witnesses about whose knowledge or potential

 testimony he may become aware during the discovery period of this action, and to

 rely in these proceedings on the testimony of any such witnesses.

                         PRELIMINARY WITNESS LIST

 Witnesses Expected to be Presented at Trial

       1.     Plaintiff Sauntore Thomas. C/o Deborah Gordon Law, 33 Bloomfield

 Hills Pkwy, Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity, including his termination; Defendant’s discrimination against

 and harassment of non-white customers.

       2.     Robert McRae. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected




                                           2
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19     PageID.143   Page 3 of 28




 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       3.    Lauren Adams. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       4.    Tyra Sapelak. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       5.    Steven Martino. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       6.    Amber Williams. C/o Deborah Gordon Law, 33 Bloomfield Hills

 Pkwy, Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and


                                        3
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19       PageID.144   Page 4 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       7.     Akia Adams. C/o Deborah Gordon Law, 33 Bloomfield Hills Pkwy,

 Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       8.     Robert Johnson. C/o Deborah Gordon Law, 33 Bloomfield Hills

 Pkwy, Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       9.     Latreese Loving. C/o Deborah Gordon Law, 33 Bloomfield Hills

 Pkwy, Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       10.    Sauda Muhammad. C/o Deborah Gordon Law, 33 Bloomfield Hills

 Pkwy, Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and


                                         4
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19       PageID.145   Page 5 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       11.    Rhonda Rusan. C/o Deborah Gordon Law, 33 Bloomfield Hills Pkwy,

 Bloomfield Hills, MI 48304. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       12.    Lauren Cooper. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       13.    Sara MacKool. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       14.    Melissa Johnson. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste.

 100, Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected


                                         5
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19     PageID.146   Page 6 of 28




 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       15.    Douglas Allsbrooks. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste.

 100, Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       16.    Brian Conner. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       17.    Ross Sanders. C/o Butzel Long PC, 150 W. Jefferson Ave, Ste. 100,

 Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       18.    Bradley   Anthony.   Former   employee    of   Defendant,   contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and


                                        6
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19       PageID.147   Page 7 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       19.    Shalonda Brown. 313 399-1407. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       20.    Keith Campbell. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       21.    Cory Goble. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       22.    Dominic Gumul. Former employee of Defendant, contact information

 unknown at this time. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected




                                         7
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19       PageID.148   Page 8 of 28




 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       23.    Roderick Thomas. 313 414-1826. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       24.    David Tornowski. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       25.    Don Moran. 313 520-2859, Dmoran299@gmail.com. Plaintiff’s

 employment with Defendant; Defendant’s discrimination against and harassment

 of Plaintiff based on race and protected activity, including his termination;

 Defendant’s discrimination against and harassment of non-white customers.

       26.    Marcus Wilkerson. Current or former employee of Defendant, 248-

 325-7495. Plaintiff’s employment with Defendant; Defendant’s discrimination

 against and harassment of Plaintiff based on race and protected activity;

 Defendant’s discrimination against and harassment of non-white customers.




                                         8
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19       PageID.149   Page 9 of 28




       27.    Malik Akeem. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       28.    Diana Booker. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       29.    Lataisha Roundtree. 313 778-6214. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       30.    Kelly Martin. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.




                                         9
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.150   Page 10 of 28




       31.    Harris Zulfiqar. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       32.    Souad (last name unknown). Current or former employee of

 Defendant, contact information unknown at this time. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       33.    John Mayes. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       34.    Laura O’Neal. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        10
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.151   Page 11 of 28




       35.    Jazmine   Rubens. 313-778-6214.      Plaintiff’s   employment   with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       36.    Brandon Lilly. Former employee of Defendant, contact information

 unknown at this time. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       37.    “Tab Turt Carter.” Former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       38.    Grant Green. Former employee of Defendant, contact information

 unknown at this time. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.




                                        11
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19          PageID.152      Page 12 of 28




       39.    Mark Warren. Former employee of Defendant, contact information

 unknown at this time. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       40.    Rebecca Ditto. Rebeca.e.ditto@ehi.com. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       41.    Jami Hicks. 734 444-9736. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity, including his termination; Defendant’s discrimination against

 and harassment of non-white customers.

       42.    All treating and/or examining physicians, psychiatrists, psychologists,

 and health care professionals for Plaintiff.

       43.     Keepers of the records for all treating and/or examining physicians,

 psychiatrists, psychologists, and health care professionals for Plaintiff.

       44.     Any current or former employees, representatives, agents, record

 keepers, or contractors of Defendant who may have information pertaining to

 Plaintiff’s claims or Defendants’ defenses.


                                           12
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19           PageID.153    Page 13 of 28




       45.    All   individuals    identified    and/or   referenced   in   answers   to

 interrogatories, requests for production of documents, depositions, duces tecum

 notices, initial disclosures, all other discovery produced by any party, and all other

 pleadings in this case.

       46.    All witnesses on Defendant’s witness lists.

       47.    Any and all necessary rebuttal lay and expert witnesses, including

 without limitation any expert witness identified by any party.

       48.    Any and all witnesses necessary to lay the foundation for the

 admission of evidence.

       49.    Any and all witnesses necessary to authenticate, impeach, or rebut.

       50.    Any and all records keepers.

       51.    Plaintiff reserves the right to supplement and/or amend this witness

 list up to and including the date the Joint Final Pretrial Statement is filed.

 Witnesses Who May be Called at Trial

       1.     Abby Wattney. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.




                                            13
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.154   Page 14 of 28




       2.     Patricia Pam. 313 575-7246, Patriciapam75@gmail.com. Plaintiff’s

 employment with Defendant; Defendant’s discrimination against and harassment

 of Plaintiff based on race and protected activity; Defendant’s discrimination

 against and harassment of non-white customers.

       3.     Tangynica Anderson. C/o Butzel Long PC, 150 W. Jefferson Ave,

 Ste. 100, Detroit, MI 48226. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity, including his termination; Defendant’s discrimination against and

 harassment of non-white customers.

       4.     Kenyada Wade. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       5.     Heather Meadows. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.




                                        14
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.155   Page 15 of 28




       6.     Brent Opland. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       7.     Michelle Alvarado. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       8.     Dejuan Dykes. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       9.     John Miller. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        15
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.156   Page 16 of 28




       10.    Karen Smith. Former employee of Defendant, contact information

 unknown at this time. Plaintiff’s employment with Defendant; Defendant’s

 discrimination against and harassment of Plaintiff based on race and protected

 activity; Defendant’s discrimination against and harassment of non-white

 customers.

       11.    Tonya (last name unknown). Current or former employee of

 Defendant, contact information unknown at this time. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       12.    Anne Shewalter. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       13.    Chris Gould. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        16
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.157   Page 17 of 28




       14.    Jess Cramer. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       15.    Nick MacKool. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       16.    Sonny Lopez. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       17.    Sara Hipple. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        17
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.158   Page 18 of 28




       18.    Ryan Thistlehwaite. Current or former employee of Defendant,

 contact information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       19.    Delana Joiner. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       20.    Jim Stacy. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       21.    Jeff Hernandez. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        18
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.159   Page 19 of 28




       22.    Amy LaGrow. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       23.    Bob Binck. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       24.    Scott Matzner. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       25.    Scott Hauber. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.


                                        19
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.160   Page 20 of 28




       26.    Tonja Rubens. 313 914-9022. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       27.    Madinah Teasley. 313 522-1848. Plaintiff’s employment with

 Defendant; Defendant’s discrimination against and harassment of Plaintiff based

 on race and protected activity; Defendant’s discrimination against and harassment

 of non-white customers.

       28.    Jeremy Smith. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       29.    Darrell Rich. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       30.    Damieon Love. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;


                                        20
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.161   Page 21 of 28




 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       31.    Jay Pearson. 734 558-1975. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       32.    Jonathan Magnotte. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       33.    John Hill. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       34.    Charell Mahone. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and


                                        21
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.162   Page 22 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       35.    Peggy Werth-Goth. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       36.    Allison Elezi. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       37.    Antonio Fagan. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       38.    Darien White. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and


                                        22
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19      PageID.163   Page 23 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       39.    Meah Long. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       40.    Sonya Austin. 313 948-2991. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       41.    Omar Lakhani. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       42.    Daryl Rich. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and




                                        23
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19           PageID.164    Page 24 of 28




 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       43.    Montez Lowry. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       44.    Brett Opland. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       45.    Brad Balkema. Current or former employee of Defendant, contact

 information unknown at this time. Plaintiff’s employment with Defendant;

 Defendant’s discrimination against and harassment of Plaintiff based on race and

 protected activity; Defendant’s discrimination against and harassment of non-white

 customers.

       46.    Plaintiff reserves the right to supplement and/or amend this witness

 list up to and including the date the Joint Final Pretrial Statement is filed.




                                            24
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19         PageID.165    Page 25 of 28




                          PRELIMINARY EXHIBIT LIST

 Exhibits Expected to be Offered at Trial

       1.     Defendants’ responses to Plaintiffs’ Interrogatories and Requests for

 Production of Documents;

       2.     Collective bargaining agreements for 2011-2018;

       3.     Human resources policies and training regarding harassment,

 discrimination, hostile work environment, retaliation, and social media usage;

       4.     All documents concerning the hostile work environment and

 termination(s) referred to in this case, including Plaintiff’s formal complaint, and

 Defendant’s responses to these issues;

       5.     Records from Defendant, including but not limited to personnel files

 of Plaintiff, employee files, emails, correspondence, applications, company

 manuals, policies and procedures, meeting minutes, meeting presentations, and any

 other documents relating to this matter;

       6.     All documents that relate to Plaintiff’s hiring, employment

 performance, pay, benefits and termination at and by Defendant;

       7.     Correspondence, including attachments, between Plaintiff and

 employees and/or representatives of Defendant including, but not limited to,

 emails, texts, letters, and other forms of written communication, including related

 or attached documents;


                                            25
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19              PageID.166   Page 26 of 28




       8.       Correspondence, including attachments, amongst employees and/or

 representatives    of    Defendant    related   to   Plaintiff’s   hiring;    employment

 performance; termination at and by Defendant; the alleged hostile work

 environment; and Plaintiff’s complaints regarding the hostile work environment;

       9.       Correspondence, including attachments, amongst employees and/or

 representatives of Defendant related to complaints Plaintiff and/or other employees

 made or concerns Plaintiff and/or other employees had regarding the following:

       a. Discrimination on the basis of race against non-white customers;

       b. Discrimination on the basis of race against non-white employees;

       c. Retaliation against employees who reported or complained of

             discrimination on the basis of race against non-white customers and/or

             employees;

       10.      Files maintained by Defendant related to any complaints of race

 discrimination made by employees or customers;

       11.      Records held by Plaintiff’s current and former employer(s);

       12.      All parties’ responses to discovery requests, including attachments;

       13.      Any documents and records received by any party pursuant to a

 subpoena served in or Freedom of Information Act Request sought related to this

 action;

       14.      All deposition transcripts, including exhibits;


                                            26
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19        PageID.167    Page 27 of 28




        15.    Depositions of Akia Adams and Tyra Sapelak taken in the Williams

 et. al. v. Enterprise case;

        16.    Any exhibits that are identified by Defendant in its current or

 amended exhibit lists;

        17.    Any other exhibits that are identified in subsequent depositions and/or

 discovery requests;

        18.    Witness statements;

        19.    Any necessary rebuttal exhibits;

        20.    Plaintiff reserves the right to amend his Proposed Exhibit List to add

 or delete additional exhibits as they become known throughout discovery.

 Exhibits Which May be Offered if Need Arises

        1.     Records held by Plaintiff’s current and former employer(s);

        2.     Any other exhibits that are identified in subsequent depositions and/or

 discovery requests;

        3.     Any necessary rebuttal exhibits;


 Dated: December 9, 2019                DEBORAH GORDON LAW
                                        /s/ Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com
                                          27
Case 2:19-cv-11550-MAG-MKM ECF No. 21 filed 12/09/19        PageID.168    Page 28 of 28




                          CERTIFICATE OF SERVICE

        I hereby certify that on December 9, 2019, I electronically filed the
 foregoing document with the Clerk of the Court using the ECF system, which will
 send notification of such filing and service of said documents to all parties through
 their counsel of record.

                                        DEBORAH GORDON LAW
                                        /s/ Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com




                                          28
